J-S03043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: I.D., A MINOR                       :        IN THE SUPERIOR COURT OF
                                               :             PENNSYLVANIA
                                               :
    APPEAL OF: B.D., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :        No. 1421 WDA 2019

                Appeal from the Order Entered August 14, 2019
       In the Court of Common Pleas of Beaver County Orphans' Court at
                              No(s): 3014-2019


BEFORE: McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             FILED FEBRUARY 19, 2020

        B.D. (Father) appeals from the order of the Court of Common Pleas of

Beaver County (trial court) involuntarily terminating his and C.R.’s (Mother,

collectively Parents) parental rights to I.D. (Child).1 We affirm.

                                                   I.

                                                   A.

        We take the following background facts and procedural history from our

independent review of the record. Upon Child’s birth in November 2018, Beaver

County Children and Youth Services (BCCYS) filed an Application for Emergency


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Mother has appealed separately at docket number 1418 WDA 2019.
J-S03043-20


Protective Custody and Dependency Petition based on a referral from Florida

where, before Child’s birth, Mother and Father voluntarily terminated their

parental rights to Child’s two older siblings.2 One of the siblings, A.D., was the

victim of serious physical injuries determined to have been caused by the

Parents. The injuries included 28 fractures within the first 30 days of her life.

(See N.T. Hearing, 7/01/19, at 27-28). P.D., Child’s other sibling, suffered from

failure to thrive. (See id. at 26).

        After a shelter hearing, Child was placed in a foster home on November

21, 2018. At the adjudicatory hearings, BCCYS presented the testimony of Dr.

Shilpa J. Sulochana, the Florida pediatrician who treated A.D. and P.D.; a Florida

caseworker; and S.M and T.M., the family that adopted A.D. and P.D. and was

the adoptive resource for Child as well as another treating pediatrician. (See

id. at 9). The court left the record open for Parents to obtain medical records

and an expert witness, but they failed to do so. The record was closed in January

2019.

        On February 28, 2019, the court filed an Aggravated Circumstances Order

that found that Child was the sibling of a victim of physical abuse and that no

services were to be provided for reunification other than visitation. On April 25,



____________________________________________


2Mother and Father moved from Florida in July 2018 when Mother was pregnant
with Child. (See Trial Ct. Op., 10/11/19, at 8).




                                               -2-
J-S03043-20


2019,3 the court entered an Order of Adjudication and Disposition finding the

Child to be dependent, set the initial goal as adoption, and directed that no

BCCYS services were to be provided other than visitation due to the finding of

Aggravated Circumstances.           The orders contained detailed findings of fact

regarding the injuries suffered by Child’s siblings and specifically found that

Mother and Father were the perpetrators of the abuse. On March 28, 2019, the

court denied the motion for reconsideration filed by Mother and Father. Neither

Mother nor Father appealed from the Aggravated Circumstances Order or the

Order of Adjudication and Disposition.

                                                 B.

       BCCYS filed a Petition for the Involuntary Termination of Parental Rights

(TPR) pursuant to 23 Pa.C.S. § 2511(a)(2). At the TPR hearing, BCCYS moved

to admit all of the previously entered orders, including their extensive findings

of fact, and the trial court expressly identified each one and admitted it into the

record.    (See N.T. Hearing, at 9-11).              BCCYS family caseworker, Jennifer

Gengarella, and foster caseworker, Erin Clark, testified on behalf of BCCYS.4

Mother and Father testified on their own behalf and presented the testimony of


____________________________________________


3An amended Order of Adjudication and Disposition was filed on March 11, 2019,
due to a technical error.

4 The testimony presented by BCCYS was limited because of the trial court’s
order that previously set the permanency goal to adoption and directed BCCYS
not to provide services to the family other than visitation. (See BCCYS’s Brief,
at 5).


                                               -3-
J-S03043-20


Shannon Best, the Project Star employee who supervised their visitation with

Child and Paternal Grandmother.

     Ms. Gengarella testified that neither Mother nor Father had ever provided

an explanation to her to explain the injuries sustained by A.P. (See id. at 15-

16). She stated that BCCYS believed Child would not be safe in the care of

Mother and Father because she was too young to protect herself and the

“egregious nature” of A.D.’s injuries. (Id. at 16). The caseworker explained

that if BCCYS had been ordered to provide services, it would have been difficult

to determine what services would be necessary to address the safety concerns

with Mother and Father because they never explained the injuries. (See id.).

She was not aware of any services that Parents had sought on their own other

than the initial evaluation offered by BCCYS. (See 39-42).

     As to the family finding efforts for Child’s placement, Ms. Gengarella

testified that prior workers did extensive searches and had spoken to many

Florida relatives who were unable to take Child. (See id. at 19-20). Mother and

Father only provided her with Paternal Grandmother as a possible placement

resource but BCCYS ruled her out because Parents lived with her and she did not

complete the requirements of an interstate investigation relative to A.D. and

P.D. (See id. at 29-30). In addition, the court previously had ruled Child was

not to be placed with Paternal Grandmother absent a subsequent order, and

Mother and Father neither appealed that ruling nor brought a subsequent motion

to place Child with Paternal Grandmother. (See id. at 62-63, 141-42).


                                     -4-
J-S03043-20


       Ms. Gengarella testified that she went to Florida and personally

investigated S.M. and T.M., the adoptive parents of Child’s siblings. (See id. at

22).   She testified to the appropriate nature of the home as well as her

observations of the interactions between Child, S.M. and T.M., and Child’s

biological siblings, A.D. and P.D. (See id. at 22-23). She found that S.M., T.M.

and Child’s siblings were loving toward Child and that Child responded well to

them. (See id.). S.M. and T.M. are willing and have expressed a desire to adopt

Child. (See id. at 17).

       As to the bond between Child and Mother and Father, Mother and Father

acted lovingly towards her at visitations.   (See id. at 21).    Ms. Gengarella

testified that Child is a very happy baby who smiles at everyone, including her

Parents. (See id.). She was unable to testify as to whether there is a specific

bond between Child and either Mother or Father. (See id.).

       The foster care caseworker, Erin Clark, testified that Child is doing

“remarkably well” in her Pennsylvania foster home and that she has bonded with

her foster family. (Id. at 58; see id. at 60-61). She also testified that in her

limited observations of Child with Mother and Father, the Parents had been

appropriate and loving. (See id. at 61).

       S.M., the adoptive mother of Child’s siblings and Child’s permanency

resource, testified that she and her husband, T.M., are willing and able to adopt

Child and are excited to do so. (See id. at 73-75).




                                      -5-
J-S03043-20


        Project Star employee Shannon Best testified that Parents attend nearly

every visit with Child offered to them. (See id. at 78). She stated that she

observed most of the visits, that they go very well, the Parents are appropriate,

and Child responds to their voices. (See id. at 79-81). Ms. Best testified that

the Parents are appropriately cautious with Child and do not get angry with her.

(See id. at 87-88). She said that there was a bond between the Parents and

Child, who is easy going and loving, but that Child also responds well to her, and

that Child is bonded with the Pennsylvania foster family. (See id. at 82-86).

        Both Parents testified that they love Child, but did not identify any services

he or she had completed during the pendency of the juvenile matter, although

Mother stated that she would be willing to attend classes. (See id. at 98, 110,

120). The trial court observed that Father’s demeanor was angry and that he

did not express any parental feelings for the pain suffered by A.D. and P.D. He

stated that Child was the only one of his children with whom he had any type of

bond. (See id. at 97). Paternal Grandmother testified that the Parents interact

well with Child. (See id. at 137).

        On August 14, 2019, the trial court entered an order terminating the

parental rights of Mother and Father. Father timely appealed.5 He and the court

complied with Rule 1925. See Pa.R.A.P. 1925.


____________________________________________


5   Our standard of review of this matter is well-settled:




                                               -6-
J-S03043-20


                                                 II.

       Father argues that the trial court erred in terminating his parental rights

because (1) BCCYS failed to provide clear and convincing evidence that Father

cannot or will not remedy the incapacity, abuse, neglect or refusal, pursuant to

23 Pa.C.S. § 2511(a)(2), and (2) BCCYS failed to present sufficient evidence to

support a finding that termination of his rights would best serve Child’s best

interests. (See Father’s Brief, at 4-6, 10-19).

                                                 A.

       In a termination proceeding, we have explained that the moving party

must produce clear and convincing evidence6 with respect to the following

____________________________________________


       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and credibility
       determinations of the trial court if they are supported by the record.
       If the factual findings are supported, appellate courts review to
       determine if the trial court made an error of law or abused its
       discretion. A decision may be reversed for an abuse of discretion
       only upon demonstration of manifest unreasonableness, partiality,
       prejudice, bias, or ill-will. The trial court’s decision, however, should
       not be reversed merely because the record would support a different
       result. We have previously emphasized our deference to trial courts
       that often have first-hand observations of the parties spanning
       multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks
omitted).

6 Clear and convincing evidence is that which is so “clear, direct, weighty and
convincing as to enable the trier of fact to come to a clear conviction, without
hesitance, of the truth of the precise facts in issue.” , In re D.L.B., 166 A.3d
322, 326 (Pa. Super. 2017) (citation omitted). The trial court may then enter a
final decree of involuntary termination if it is in the child’s best interests as



                                               -7-
J-S03043-20


elements to terminate parental rights pursuant to Section 2511(a)(2):7          (1)

repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence necessary for his physical or mental well-

being; and (3) the causes of the incapacity, abuse, neglect or refusal cannot or



____________________________________________


outlined in Section 2511(b). Id.; see also In re B.L.W., 843 A.2d 380, 384
(Pa. Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004) (stating
that we need only agree with the trial court as to any one subsection of Section
2511(a), as well as Section 2511(b), in order to affirm).

7   Section 2511(a)(2):

        (a) General rule.—The rights of a parent in regard to a child may
        be terminated after a petition filed on any of the following grounds:

                                         *     *     *

              (2) The repeated and continued incapacity, abuse, neglect or
        refusal of the parent has caused the child to be without essential
        parental care, control or subsistence necessary for his physical or
        mental well-being and the conditions and causes of the incapacity,
        abuse, neglect or refusal cannot or will not be remedied by the
        parent.

        (b) Other considerations.—The court in terminating the rights of
        a parent shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child. The rights of
        a parent shall not be terminated solely on the basis of environmental
        factors such as inadequate housing, furnishings, income, clothing
        and medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection (a)(1), (6)
        or (8), the court shall not consider any efforts by the parent to
        remedy the conditions described therein which are first initiated
        subsequent to the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

                                               -8-
J-S03043-20


will not be remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.

Super. 2003).

      Pursuant to Section 2511(a)(2), parents are required to make diligent

efforts   towards   the   reasonably   prompt    assumption     of   full   parental

responsibilities. See In re A.L.D., 797 A.2d 326, 340 (Pa. Super. 2002). A

parent’s vow to cooperate, after a long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely or

disingenuous.    See id.     “[A] court may terminate parental rights under

subsection (a)(2), even where the parent has never had physical custody of the

child [because] [i]f the statute required physical custody as a prerequisite,

termination of parental rights would only result after a child has suffered

physical, emotional or mental damage.” In re Z.P., 994 A.2d 1108, 1118 (Pa.

Super. 2010) (citations omitted).

      [W]hen a parent has demonstrated a continued inability to conduct
      [her] . . . life in a fashion that would provide a safe environment for
      a child, whether that child is living with the parent or not, and the
      behavior of the parent is irremediable as supported by clear and
      competent evidence, the termination of parental rights is justified.

Id. (citation omitted).

      Finally, we observe that The Juvenile Act, 42 Pa.C.S. §§ 6301-6365,

controls the adjudication and disposition of dependent children. The policy aim

underlying The Juvenile Act is to prevent children from remaining in foster care

indefinitely, which causes the children to lack permanency, normalcy and long-

term parental commitment. See In re C.B., 861 A.2d 287, 295 (Pa. Super.


                                       -9-
J-S03043-20


2004), appeal denied, 871 A.2d 187 (Pa. 2005). The aggravated circumstances

provision “advanced the process by requiring the court, after hearing and finding

the existence of aggravated circumstances to directly order termination of

parental rights and change the goal to adoption.” In re Adoption of A.M.B.,

812 A.2d 659, 667 (Pa. Super. 2002).                Under the Act, “aggravated

circumstances” includes, in pertinent part: “[t]he child or another child of the

parent has been the victim of physical abuse resulting in serious bodily injury,

sexual violence or aggravated physical neglect by the parent.” 42 Pa.C.S. §

6302.

        As explained by the Court in In re A.M.B.:

        Once the agency in an involuntary termination proceeding
        establishes that the elements of abuse, abandonment and/or neglect
        have been proven by clear and convincing evidence, the child has
        not been reunited by reasonable efforts and time, and/or aggravated
        circumstances of a previous effort with the family establish sufficient
        bases for termination, the agency will prevail. . . .

In re A.M.B., supra at 671.

        Here, the trial court found that the Parents physically abused Child’s

sibling, A.D., resulting in 28 broken bones in a 30-day period.        It ruled that

aggravated circumstances existed as to the Child based on that physical abuse,

specifically finding that the abuse resulted in serious bodily injury and/or

aggravated neglect to the siblings. It then immediately changed the goal to

adoption. Parents did not appeal this aggravated circumstances order and it was

admitted into evidence at the TPR proceeding.          Based on these aggravated




                                        - 10 -
J-S03043-20


circumstances, the court properly exercised its discretion in granting BCCYS’s

petition for involuntary termination of the Parents’ rights to Child. See id.

      Further, the Parents were required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities.       See In re

A.L.D., supra at 340. Here, although Mother maintains that she contacted the

organization that performs parenting evaluations, she did not offer any evidence

that she consulted any other professional to assist her in addressing her

parenting shortfalls that led to the abuse of her other children.     In fact, the

record reflects that neither of the Parents demonstrated any accountability and

they have not completed any services to address the abuse issues. The fact that

they fail to recognize that their own misconduct resulted in harm to their other

children evidences that the abuse cannot or will not be remedied.

      Based on the foregoing, the record supports the trial court’s finding that

the clear and convincing evidence established that repeated incapacity, abuse,

neglect or refusal caused Child to be without essential parental care necessary

for her physical or mental well-being and that the causes of repeated and

continued incapacity, abuse, neglect or refusal cannot or will not be remedied.

See In re M.E.P., supra at 1272.

                                           B.

      Next, we turn to Father’s claim that the court failed to adequately consider

the parent-child bond because he testified that Child has been bonded with him




                                      - 11 -
J-S03043-20


since birth, which is shown in the way she looks at and interacts with him. (See

Father’s Brief, at 16-19).

      Section 2511(b) of the Adoption Act “focuses on whether termination of

parental rights would best serve the developmental physical, and emotional

needs and welfare of the child.” In re Adoption of J.M., 991 A.2d 321, 324

(Pa. Super. 2010).     “Section 2511(b) does not explicitly require a bonding

analysis and the term ‘bond’ is not defined in the Adoption Act.          Case law,

however, provides that analysis of the emotional bond, if any, between parent

and child is a factor to be considered as part of our analysis.” In re K.K.R.-S.,

958 A.2d 529, 533 (Pa. Super. 2008).

            [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability the
      child might have with the foster parent. Additionally, this Court
      stated that the trial court should consider the importance of
      continuity of relationships and whether any existing parent-child
      bond can be severed without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (citation

omitted).

      Here, the trial court explained:

      . . . The Child is thriving while being cared for by their current foster
      family. The Child’s needs are being met in the current foster
      placement and when the Child is in the care of T.M. and S.M. The
      Child is bonded with the current foster family, T.M., S.M., and her
      two half-siblings in Florida. The Child has adjusted well to the two
      prospective adoptive homes.

            The [c]ourt acknowledges that the Mother loves the Child and
      that the Child does have a bond with Mother. However, the bond
      with Mother is similar to others with whom the Child is familiar. The

                                         - 12 -
J-S03043-20


      Mother has no special bond with the Child for which the Child would
      incur harm if it was severed.

             The [c]ourt also acknowledges that Father also has a bond with
      the Child that is similar to others with whom the Child is familiar.
      The Father has no special bond with the Child for the Child would
      incur harm if it was severed. The only testimony provided that the
      Child has a bond in excess to that of a typical bond with someone
      the Child is familiar was provided by the self-serving testimony of
      the Parents. The Child’s bond with the Parents is not such that the
      severance of the bond with either Parent would have a detrimental
      effect on the Child.

      . . . The [c]ourt finds that the safety of the Child would be severely
      at risk if the Child were to be returned to the care of the Parents.
      The Parents did not provide any credible explanations for the injuries
      to A.D. The Parents refused to acknowledge that P.D. was diagnosed
      with failure to thrive. The Parents did nothing to identify what
      caused such parenting failures and failed to accept that the injuries
      or illnesses were the result of their actions. The Parents did not ever
      take any responsibility for the abuse sustained by either child and
      have consistently refused to recognize their own roles in the
      situation as it exists today.

             Furthermore, on multiple occasions the court determined that
      [Child] could not safely be within Mother and Father’s care. The
      BCCYS caseworker, Jennifer Gengarella, unequivocally and credibly
      testified that [Child’s] needs and welfare would be best served by
      the termination of her parents’ parental rights. (See TPR Hearing,
      at 24).

(Trial Ct. Op., at 22-24) (record citation formatting and some capitalization

provided).

      Contrary to Father’s assertions, the record supports the trial court’s

observations. We first observe that although Father loves Child and both he and

Mother have a bond with Child, the court did not find Mother and Father’s

testimony regarding the extent of that bond to be credible. (See id. at 13). We

are required to accept this credibility determination where it is supported by the

                                      - 13 -
J-S03043-20


record. See In re C.D.R., supra at 1215. Child has never had a true parent-

child relationship with Mother and Father because, other than four hours each

week, Child’s daily physical and emotional needs have been met by the foster

and proposed adoptive families. Mother and Father have provided no evidence

of any bond beyond that which Child has with any other individuals she knows.

Parents have done nothing to address the safety concerns that resulted in the

severe physical abuse to their other children and the aggravated circumstances

that led to the immediate removal of Child from their custody upon birth. Finally,

the court found that Ms. Gengarella credibly testified that Child’s needs and

welfare would best be served by the termination of Parents’ parental rights.

Again, this is another credibility determination we will not disturb, see id., and

we decline Father’s invitation to re-weigh the evidence where the court was “free

to weigh the evidence presented during the termination proceedings as it saw

fit.” In re Adoption of C.J.P., 114 A.3d 1046, 1053 (Pa. Super. 2015) (citation

omitted).

      Based on the foregoing, we conclude that the record supports the trial

court’s conclusion that the termination of Mother and Father’s parental rights

would best serve the developmental, physical and emotional needs and welfare

of Child. See In re J.M., supra at 324.

      Order affirmed.




                                      - 14 -
J-S03043-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/2020




                          - 15 -